Citation Nr: 1104040	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-36 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to January 1961.  
He died in June 2007.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In November 2010, the appellant, accompanied by her 
representative, testified at a hearing before the undersigned 
Veterans Law Judge at the local regional office.  A transcript of 
these proceedings has been associated with the Veteran's claims 
file. 
At the hearing, the appellant submitted additional evidence, 
accompanied by a waiver of initial RO consideration.  This 
evidence will be considered by the Board in reviewing the 
appellant's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, the appellant's 
claim for entitlement to service connection for the cause of the 
Veteran's death must be remanded in order to ensure that due 
process is followed and that there is a complete record upon 
which to decide such claim so that the appellant is afforded 
every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

First, the appellant should be provided with notice in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  In the 
context of a claim for DIC benefits under 38 U.S.C.A. § 1310, 
VCAA notice must include 1) a statement of the conditions (if 
any) for which the Veteran was service- connected at the time of 
his or her death; 2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and 3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  In addition, if a 
DIC application and accompanying evidence expressly raises a 
specific issue regarding, or the evidence submitted in connection 
with it relates to, a particular element of a claim, VA must 
provide notice that informs the claimant of how to substantiate 
the assertion advanced, taking into account the evidence 
submitted in connection with the application.  Id. at 353.  

The Board notes that the appellant was issued a notice letter in 
October 2007; however, such letter did not contain all of the 
notification as required by Hupp.  As such, upon remand, the 
appellant should be issued a fully VCAA-compliant notice with 
respect to her claim for DIC benefits based on service connection 
for the cause of the Veteran's death.

In addition, the VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate decision.  
38 C.F.R. § 3.159.  

Here, the appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran's service-
connected disabilities of status post subdural hematoma with 
residuals seizure disorder and post traumatic headaches, skull 
defect, and status post fusion of L5-S1, may have contributed 
substantially or materially to the cause of his death from 
hypertensive arteriosclerotic cardiovascular disease.  In the 
alternative, the appellant's representative contends that the 
Veteran may have been exposed to chemical toxins in the water 
supply at Camp Lejeune, North Carolina, during his time in the 
military.  Specifically, the appellant's representative, in 
testimony before the Board, contended that Camp Lejeune was 
contaminated with a chemical, trichloroethylene, during the 
Veteran's time there and that the Veteran may have been exposed 
to this chemical leading to the cause of his death.  In this 
regard, the Board notes that the Veteran was stationed briefly at 
Camp Lejeune, based on a December 1959 treatment report in his 
service treatment records.  The Veteran's service personnel 
records are not, however, of record, indicating the exact dates 
he was stationed there. 

Upon remand, the RO should obtain the Veteran's service personnel 
records.  The RO should also attempt to obtain, from the 
appropriate agency or organization, any evidence available 
regarding possible contamination of Camp Lejeune or its water 
supply with trichloroethylene during the Veteran's service there.  

Upon remand, the appellant should also be afforded a VA 
examination in connection with her claim.  The examiner should 
determine whether the Veteran's service-connected disabilities 
contributed substantially or materially to the Veteran's death 
from hypertensive arteriosclerotic cardiovascular disease.  The 
examiner should also discuss whether exposure to 
trichloroethylene, if at all, in the service contributed 
substantially or materially to the Veteran's death from 
hypertensive arteriosclerotic cardiovascular disease.  38 C.F.R. 
§ 3.159(c)(4)(i).  

In this regard, the Board notes that, in order to establish 
service connection for the cause of the Veteran's death, the 
evidence must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In order to be a contributory cause of death, it must 
be shown that there were "debilitating effects" due to a service-
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death," thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Finally, the appellant testified before the Board that the 
Veteran had received treatment at Brighton Marine Hospital, 
Chelsea Naval Hospital, and the Weymouth Naval Air Station Clinic 
until approximately 1988, and then was treated by his primary 
physician, Dr. Kasabian, since 1988 until his death.  None of 
these medical records have been associated with the Veteran's 
claims file.  The appellant should also be afforded an 
opportunity to submit additional medical evidence relevant to her 
claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
identified outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a VCAA-compliant 
notice that informs her of the evidence and 
information necessary to substantiate her 
claim for service connection for the cause of 
the Veteran's death.  Specifically, the 
notice should include a list of the 
conditions for which the Veteran was service-
connected at the time of his death, an 
explanation of the evidence and information 
required to substantiate a DIC claim based on 
a previously service-connected condition, and 
an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected, as required by Hupp, supra.

2.  Take appropriate steps to contact the 
appellant and request that she identify 
all VA and non-VA healthcare providers 
that treated the Veteran since service.  
After securing any necessary 
authorizations, the RO should attempt to 
obtain all identified treatment records, 
to include those from Brighton Marine 
Hospital, Chelsea Naval Hospital, and the 
Weymouth Naval Air Station Clinic until 
approximately 1988, and from the Veteran's 
primary physician, Dr. Kasabian, since 
1988 until the Veteran's death.   

Obtain the Veteran's service personnel 
records, and attempt to obtain, from the 
appropriate agency or organization, any 
evidence available regarding possible 
contamination of Camp Lejeune or its water 
supply with trichloroethylene during the 
Veteran's service there.  

All reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
appellant must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  The Veteran's claims file should be 
reviewed by an appropriate medical 
specialist for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
a disability of service origin  contributed 
substantially or materially to his cause of 
death.  

The examiner should determine whether the 
Veteran's service-connected disabilities 
contributed substantially or materially to 
the Veteran's death from hypertensive 
arteriosclerotic cardiovascular disease.  
The examiner should also discuss whether 
any exposure to trichloroethylene in 
service, if confirmed, contributed 
substantially or materially to the 
Veteran's death from hypertensive 
arteriosclerotic cardiovascular disease.  

Prior to the examination, the claims folder 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report.  A complete rationale for all 
opinions expressed should be set forth in the 
examination report.

4. After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
appropriate consideration of all the evidence 
of record.  If any benefit sought remains 
denied, the appellant and her representative 
should be furnished a supplemental statement 
of the case and should be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


